In the
United States Court of Appeals
For the Seventh Circuit

No. 99-4284

Jeffrey Stotts,

Plaintiff-Appellant,

v.

Community Unit School District No. 1,
Thomas F. Leahy, Mike Kindhart, et al.,

Defendants-Appellees.



Appeal from the United States District Court
for the Central District of Illinois.
No. 99 C 3308--Jeanne E. Scott, Judge.


Argued September 11, 2000--Decided October 24, 2000




  Before Bauer, Evans, and Williams, Circuit Judges.

  Bauer, Circuit Judge. Jeffrey Stotts was
suspended from his high school’s basketball team
because he got a tattoo in violation of a rule
governing the personal appearance of boys
basketball players. He challenged the
constitutionality of the rule, and petitioned the
district court for a preliminary injunction.
Stotts now appeals the district court’s decision
to deny him injunctive relief. We dismiss the
case on the ground that it is moot.

I.   BACKGROUND

  After a local disk jockey called the boys
varsity basketball team a bunch of "peanut
heads," the Board of Education for the Community
Unit School District ("Board") issued "appearance
guidelines," which only applied to members of the
boys basketball team. These guidelines prohibited
boys basketball players from having tattoos, body
graffiti, and unnatural hair coloring, and
addressed their uniforms and other appearance
issues. The Board intended the regulation to
"restore pride and team spirit and project a
positive image of the team to the community."
Before the basketball season began, the coaches
discussed the new appearance policy with students
who came to open gym.
  Jeffrey Stotts, a senior who had been a member
of the varsity basketball team since his freshman
year, subsequently got a tattoo of a dragon on
his back. His basketball uniform covered the
tattoo unless another player pulled on his shirt.
Pursuant to the appearance guidelines, the coach
suspended Stotts from the basketball team for the
first half of the season. The coach informed
Stotts and his parents that Stotts would have to
remove the tattoo before he could play with the
team again. Stotts appealed his suspension to the
Board, which upheld the coach’s decision. The
Board further notified Stotts that if he failed
to have the tattoo removed by the second half of
the season, he would be permanently suspended
from the basketball team.

  Stotts filed suit in the district court
challenging the constitutionality of the
appearance regulations. He alleged that the
regulation and its enforcement violated his First
Amendment right to free speech, his Fourteenth
Amendment right to equal protection, and his
Fourteenth Amendment substantive due process
rights. Stotts petitioned the district court for
preliminary injunctive relief so that he could
play basketball during his senior year of high
school. The district court denied Stotts’
petition, holding that he failed to demonstrate
a likelihood of success on the merits.

  While the appeal was pending before this Court,
Stotts graduated from high school. Stotts asks
this Court to reverse the district court
decision.

II.   DISCUSSION

  The United States Constitution limits this
Court’s jurisdiction to live cases and
controversies. See U.S. Const. art. III, sec. 2;
Murphy v. Hunt, 455 U.S. 478, 481 (1982). "A case
is moot when the issues presented are no longer
’live’ or the parties lack a legally cognizable
interest in the outcome." Powell v. McCormack,
395 U.S. 486, 496 (1969). The requirement that a
case have an actual, ongoing controversy extends
throughout the pendency of the action. See Board
of Educ. of Downer’s Grove Grade School Dist. No.
58 v. Steven L., 89 F.3d 464, 467 (7th Cir.
1996). When a case is moot, it must be dismissed
as non-justiciable. See id.

  Stotts’ case lacks a live controversy; Stotts
has graduated from high school and is no longer
eligible to play high school basketball. See,
e.g., Honig v. Doe, 484 U.S. 305, 317-20 (1988)
(holding that a twenty-four year old disabled
student’s case under the Individuals with
Disabilities Education Act was moot because he
only had a right to public education until he was
twenty-one). This Court’s decision regarding the
preliminary injunction would have no practical
impact on the parties.

  In oral argument, Stotts’ attorney argued that
the case falls into an exception to the mootness
rule for cases "capable of repetition yet evading
review." Murphy, 455 U.S. at 482. We disagree. A
case falling into this mootness exception must
contain the following two elements: (1) the
duration of the case must be too short to allow
a determination on the merits and (2) the
particular plaintiff must have a reasonable
expectation of suffering from the same harm
again. See id. Stotts meets neither requirement.
While Stotts’ case became moot before an
appellate ruling on the merits could be made, a
case challenging the appearance regulation will
not necessarily evade review. A freshman who
challenges the regulation, for example, would
have a four year window within which to litigate
the issue. Stotts has graduated; he no longer has
a reasonable expectation of being subjected to
the Board’s appearance regulation.

 This appeal is moot and is hereby DISMISSED.